Citation Nr: 0504202	
Decision Date: 02/16/05    Archive Date: 02/24/05	

DOCKET NO.  03-11 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
bilateral foot disorder, to include residuals of cold injury 
to the feet. 

2.  Entitlement to service connection for post-traumatic 
stress disorder. 

3.  Entitlement to service connection for an acquired 
psychiatric disorder other than post-traumatic stress 
disorder, to include a depressive disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from July 1972 to July 
1974.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a September 2002 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania.

In a rating decision of April 1997, the RO denied entitlement 
to service connection for a bilateral foot disorder.  The 
veteran subsequently voiced his disagreement with that denial 
of benefits, with the result that, in October 1997, there was 
issued a Statement of the Case on the issue of service-
connection for a bilateral foot disorder.  However, the 
veteran subsequently failed to perfect his appeal as to that 
particular issue.  Accordingly, the rating decision of April 
1997, which denied entitlement to service connection for a 
bilateral foot disorder, is final.

Since the time of that April 1997 rating decision, the 
veteran has submitted additional evidence in an attempt to 
reopen his claim.  The RO continued its denial of service 
connection for a bilateral foot disorder (to include the 
residuals of cold injury to the feet), and the current appeal 
ensued.  


FINDINGS OF FACT

1.  In a rating decision of April 1997, the RO denied 
entitlement to service connection for a bilateral foot 
disorder.  The veteran voiced his disagreement with that 
denial of benefits, but subsequently failed to perfect his 
appeal as to that particular issue.


2.  Evidence submitted since the time of the RO's April 1997 
decision is cumulative and/or redundant, and of insufficient 
significance to raise a reasonable possibility of 
substantiating the veteran's current claim.

3.  Post-traumatic stress disorder is not shown to have been 
present in service, or at any time thereafter.  

4.  A variously diagnosed chronic acquired psychiatric 
disorder, other than post-traumatic stress disorder, is not 
shown to have been present in service, or for many years 
thereafter, nor is it the result of any incident or incidents 
of the veteran's period of active military service.


CONCLUSIONS OF LAW

1.  The rating decision of April 1997 denying entitlement to 
service connection for a bilateral foot disorder is final.  
38 U.S.C.A. §§ 1110, 7105 (West 2002).

2.  Evidence received since the time of the RO's April 1997 
decision denying entitlement to service connection for a 
bilateral foot disorder is new, but not material, and 
insufficient to reopen the veteran's claim.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2004).

3.  Post-traumatic stress disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.304(f) (2004).

4.  An acquired psychiatric disorder other than post-
traumatic stress disorder, to include a depressive disorder, 
was not incurred in or aggravated by active service, nor may 
a psychosis be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5103, 
5103A (West 2002).  The VCAA includes an enhanced duty on the 
part of the VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of the VA with 
respect to the statutory duty to assist claimants in the 
development of their claims.  In August 2001, the VA issued 
regulations to implement the provisions of the VCAA, which 
are now codified at 38 C.F.R. § 3.159 (2003).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
veteran was, in fact, provided notice in correspondence of 
August 2002, one month prior to the initial AOJ decision in 
September of that same year.  More specifically, in a letter 
of August 2002, the veteran was provided with the opportunity 
to submit evidence, notified of what evidence was required to 
substantiate his claims, provided notice of who was 
responsible for securing the evidence, and notified to advise 
VA of or submit any information or evidence relevant to the 
claim.  The veteran was also provided with a Statement of the 
Case in February 2003, as well as a Supplemental Statement of 
the Case in April 2003, which apprised him of VA actions in 
his case.  

In point of fact, the veteran has been provided every 
opportunity to submit evidence, and to attend a hearing at a 
the RO before a Decision Review Officer, or before a Veterans 
Law Judge at the RO, or in Washington, D.C.  In point of 
fact, the veteran was scheduled for a hearing before a 
Decision Review Officer in November 2003, but failed to 
report for that hearing.  He has been provided with notice of 
the appropriate laws and regulations, and given notice of 
what evidence he needed to submit, as well as what evidence 
the VA would secure on his behalf.  In addition, the veteran 
was given ample time to respond.

The Board further notes that the VA has made reasonable 
efforts to obtain relevant records adequately identified by 
the veteran.  In that regard, the Board notes that the 
evidence includes service medical records, as well as VA and 
private treatment records.  Under the facts of this case, 
"the record has been fully developed" with respect to the 
issues currently on appeal, and "it is difficult to discern 
what additional guidance the VA could have provided to the 
veteran regarding what further evidence he could submit to 
substantiate his claims."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  

Accordingly, the Board concludes that it should proceed, as 
specific notice as to which party could or should obtain 
which evidence has, in effect, been provided, and no 
additional pertinent evidence appears forthcoming.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
claimant has had sufficient notice of the type of information 
needed to support his claims, and of the evidence necessary 
to complete the application.  Accordingly, the duty to assist 
and notify as contemplated by the applicable provisions, 
including the VCAA, has been satisfied with respect to the 
issues on appeal.  

Factual Background

Information currently on file is to the effect that, while in 
service, the veteran served as a military policeman.  No 
portion of the veteran's service was in the Republic of 
Vietnam.  Awards and Commendations given the veteran include 
the National Defense Service Medal.

Service medical records are negative for history, complaints, 
or abnormal findings indicative of the presence of an 
acquired psychiatric disorder, to include post-traumatic 
stress disorder and a depressive disorder.  At the time of 
the veteran's service separation examination in May 1974, a 
psychiatric evaluation was within normal limits, and no 
pertinent diagnosis was noted.

During the months of October and November 1985, the veteran 
was hospitalized at a VA medical facility following a 
referral for anxiety, depression, and paranoid ideation.  
Noted at the time of admission was that the veteran had 
undergone two prior psychiatric hospitalizations for drug 
detoxification and rehabilitation.  Reportedly, the veteran 
had an approximate 15-year history of alcohol and marijuana 
abuse, with intermittent cocaine and amphetamine abuse.  The 
veteran's concerns focused almost entirely on feelings of 
depression and anxiety since an incident on the job as an 
AMTRAK laborer in April 1985.  According to the veteran, he 
had been working as a safety manager, but felt that his co-
workers were not respectful of his feelings.  Ever since that 
time, the veteran was of the opinion that people felt 
differently about him, and were talking about him, or 
watching him "through a telescope."

On mental status examination, the veteran showed good eye 
contact.  His speech was slow, with low volume and decreased 
spontaneity.  The veteran's mood was depressed, and his 
affect very flat. At the time of examination, the veteran's 
thought processes showed no looseness of association or 
flight of ideas or tangentiality.  Thought content was 
characterized by delusions with paranoia and ideas of 
reference.  The veteran showed evidence of thought insertion, 
though with no suicidal or homicidal ideation.  He denied 
auditory and visual hallucinations, and his cognition was 
grossly within normal limits.  The pertinent diagnoses were 
paranoid schizophrenia and ethanol dependence.

VA inpatient and outpatient treatment records covering the 
period from April 1995 to March 1997 show treatment during 
that time for various psychiatric problems.  

In correspondence of April 1997, the veteran stated that he 
"honestly believed" that his foot problem was the result of 
frostbitten feet in service while in Germany.  

In a rating decision of April 1997, the RO denied entitlement 
to service connection for a bilateral foot disorder.  In so 
doing, the RO determined that there was no record of 
treatment in service for a bilateral foot condition.  In 
fact, service medical records were entirely silent for 
complaints, treatment or findings relative to a foot 
condition.  The veteran's separation examination in May 1974 
noted normal feet.  

Also of record at the time of the April 1997 rating decision 
were outpatient treatment records submitted by the veteran 
indicated that he was seen in April 1995 for a complaint of 
right foot numbness and footdrop for a period of six days.  
The clinical impression was L5 - S1 neuropathy.  In an entry 
dated May 1995, the veteran explained that he had been "high" 
and sitting in one position for several hours.  Following 
this, when the veteran attempted to get up and walk, his 
right foot was "hanging down," and he almost tripped.  
Additionally noted was numbness on the top of the veteran's 
right foot.  At the time, right CP neuropathy secondary to 
pressure was suspected.  Based on such findings, the RO 
concluded that there was no evidence that the veteran's 
bilateral foot condition had been incurred or aggravated in 
service.  

Received in April 1997 was a December 1996 statement from a 
VA psychiatrist certifying that the veteran was under 
treatment for depression and cocaine abuse.  

At the time of an outpatient VA psychological evaluation in 
April 2001, it was noted that certain of the veteran's raw 
test scores suggested features of post-traumatic stress 
disorder which might be present in the clinical picture.  
However, one of those scores suggested that he did not meet 
all of the DSM-IV criteria for a diagnosis of noncombat post-
traumatic stress disorder.  Specifically, though the veteran 
did meet the criterion of reexperiencing increased arousal, 
he did not report avoidant/numbing symptomatology of 
sufficient intensity to be diagnosed with post-traumatic 
stress disorder.  The pertinent diagnoses were dysthymic 
disorder with features of noncombat post-traumatic stress 
disorder; and mixed personality disorder with borderline 
antisocial and avoidant features.

Received between May and August 2002 were VA records covering 
the period from December 1995 to May 2002.  Those records 
show treatment for various psychiatric difficulties, as well 
as for other unrelated problems.  

Received in September 2002 were private records of 
hospitalization for the months of October and November 2003.  
Those records noted that the veteran had witnessed fighting 
between his parents, as well as the death of a fellow student 
in 5th grade, and the shooting of a classmate in 12th grade.  
The pertinent diagnosis noted was mixed bipolar disorder.  In 
correspondence of September 2002, the correspondence clerk 
from a health care organization indicated that the veteran 
had been a patient during the period from April 1983 to 
October 1988.  Also noted was that the veteran had been given 
a diagnosis of recurrent major depression.  

In correspondence of September 2002, a private physician 
wrote that the veteran had been under his psychiatric care 
during the period from April 1983 to November 1989 for a 
depressive disorder, not otherwise specified.

Received in October 2002 were private records of 
hospitalization covering the period from December 2001 to 
January 2002.  A private psychiatric evaluation conducted 
during that period of hospitalization described the veteran 
as having a  history of alcohol and cocaine dependence.  On 
mental status examination, the veteran showed an appropriate 
affect and normal speech, but a depressed mood.  His thought 
processes were intact, and he denied both auditory and visual 
hallucinations, as well as paranoia.  The veteran similarly 
denied both suicidal and homicidal ideation.  He was alert 
and well oriented, and his memory and concentration were 
intact.  Judgment and insight were described as fair.  The 
pertinent diagnoses were alcohol and cocaine dependence; and 
bipolar disorder.

Received in February 2003 were VA records of hospitalization 
covering the period from September to November 2002.  At the 
time of admission, there was noted a history of trauma during 
childhood, which included the witnessing of a shooting in 
high school.  Just prior to discharge, it was noted that the 
veteran had been engaged in weekly therapy, where efforts had 
been continued to overcome the traumas of his childhood 
abuse.  Reportedly, the veteran had suffered symptoms of 
post-traumatic stress disorder due to the physical abuse of 
his father, who had often beaten him over a span of 10 years.  
The pertinent diagnoses noted were polysubstance dependence 
and dysthymia.

Received in March 2003 were the results of a private 
psychiatric examination conducted in July 1996.  At the time 
of that examination, the veteran stated that his father had 
been addicted to gambling and was always angry.  Also noted 
was that the veteran's mother was "addicted to alcohol."  
Reportedly, while in service, the veteran was a military 
policeman.  According to the veteran, while in service, he 
had become addicted to marijuana.  

On mental status examination, the veteran was alert and well 
oriented, but appeared depressed.  His depression was 
characterized by frequent sighing, as well as feelings of 
inadequacy, rejection, increased dependency, and increased 
vulnerability.  Also noted was some evidence of pessimistic 
ideation.  The veteran's psychomotor activity was retarded, 
and he never smiled.  However, there was no evidence of any 
formal thought disorder, delusional ideation, hallucinations 
or illusions, loss of reality contact, or loss of insight or 
judgment.  The veteran's cognitive functioning was intact, 
and he was able to abstract and calculate.  The pertinent 
diagnoses were major depressive disorder and addiction to 
cocaine.

Pertinent evidence of record is to the effect that the 
veteran was scheduled for a personal hearing at the RO in 
November 2003, for which he failed to report.  

Analysis

The veteran in this case seeks service connection for the 
residuals of cold injury to the feet, as well as for post-
traumatic stress disorder, and acquired psychiatric disorders 
other than post-traumatic stress disorder, to include a 
depressive disorder.  In that regard, service connection may 
be granted for disability resulting from disease or injury 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2004).  Moreover, where a veteran served ninety (90) days or 
more during a period of war, and a psychosis becomes manifest 
to a degree of 10 percent within one year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2004).

However, once entitlement to service connection for a given 
disorder has been denied by a decision of the RO, that 
determination, absent disagreement by the veteran within a 
period of one year, is final.  38 U.S.C.A. § 7105 (West 
2002).  Where a claim for entitlement to service connection 
has been previously denied, and that decision becomes final, 
the claim can be reopened and reconsidered only if new and 
material evidence is presented with respect to that claim.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2004).

The Board notes that the regulations implementing the VCAA 
include a revision of 38 C.F.R. § 3.156(a).  The revised 
version of 38 C.F.R. § 3.156(a) is applicable to claims filed 
on or after August 29, 2001.  Here, the veteran's application 
to reopen his previously denied claim of entitlement to 
service connection for a bilateral foot disorder (to include 
residuals of cold injury to the feet) was filed in May 2002, 
and, as such, the "amended" version of 38 C.F.R. § 3.156(a) 
applies to this claim.  See 38 C.F.R. § 3.156(a) (2004).  

Evidence is considered to be "new" if it was not previously 
submitted to agency decision makers.  Evidence is "material" 
if, by itself, or when considered with previous evidence of 
record, it relates to an unestablished fact necessary to 
substantiate a claim.  New and material evidence can be 
neither cumulative or redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 U.S.C.A. § 5103 (West 2002); 
38 C.F.R. § 3.156 (2004).  In addition, new evidence may be 
found to be material if it provides a "more complete picture 
of the circumstances surrounding the origin of the veteran's 
injury or disability, even where it will not eventually 
convince the Board of Veterans' Appeals to alter its 
decision."  See Hodge v. West, 155 F.3d 1956 (Fed. Cir. 
1998).  In determining whether new and material evidence has 
been submitted, the evidence is generally presumed to be 
credible.  See Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  

In the present case, at the time of the prior rating decision 
in April 1997, it was determined that the veteran did not 
suffer from a chronic foot disability which was in any way 
the result of an incident or incidents of his period of 
active military service.  While in 1995, approximately 20 
years following the veteran's discharge from service, he 
suffered from what appeared to be a partial right footdrop, 
there is no indication that such pathology was in any way the 
result of his period of active service.  Based on a review of 
the evidence of record, the RO concluded that the veteran's 
foot condition had not been incurred in or aggravated by his 
period of active service.  That conclusion was adequately 
supported by and consistent with the evidence then of record, 
and is now final.

Evidence submitted since the time of the RO's April 1997 
decision, while "new" in the sense that it was not previously 
of record, is clearly not "material."  More to the point, it 
has yet to be demonstrated that the veteran suffers from a 
chronic foot disorder of any kind.  The veteran argues that, 
while in service, he was subjected for an extended period of 
time to extreme cold, with the result that he suffered a 
"cold injury" to his feet.  However, service medical records 
are devoid of any such cold injury.  Nor, as just noted, is 
there any evidence that the veteran currently suffers from 
chronic residuals of a cold injury to his feet.  Absent any 
new and material evidence showing residuals of a cold injury 
to the veteran's feet, his claim for service connection 
cannot be reopened, and the claim is denied.

Turning to the issue of service connection for post-traumatic 
stress disorder, the Board notes that, effective March 7, 
1997, service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); a link, established by 
medical evidence, between current symptoms and an inservice 
stressor or stressors; and credible supporting evidence that 
a claimed in-service stressor actually occurred.  However, if 
the claimed stressor is not combat-related, the veteran's lay 
testimony regarding the in-service stressor is insufficient, 
standing alone, to establish service connection, and must be 
corroborated by credible evidence.  Dizoglio v. Brown, 9 Vet. 
App. 163, 166 (1996); Duran v. Brown, 6 Vet. App. 283, 289 
(1994).  

In the present case, service medical records are negative for 
history, complaints or abnormal findings indicative of the 
presence of a post-traumatic stress disorder.  In point of 
fact, at no time during service, or, for that matter, at any 
time thereafter, has the veteran been found to be suffering 
from a post-traumatic stress disorder of service origin.  
While during the course of VA psychological testing in April 
2001, it was noted that certain "features" of post-traumatic 
stress disorder might be present in the veteran's clinical 
picture, test results clearly indicated that he did not meet 
the DSM-IV criteria for a diagnosis of noncombat post-
traumatic stress disorder.  More specifically, the veteran 
did not report avoidant/numbing symptomatology of sufficient 
intensity to receive a diagnosis of post-traumatic stress 
disorder.
 
The Board acknowledges that, based on a review of the 
pertinent evidence of record, certain "traumatic" events of 
the veteran's childhood and young adult life might be deemed 
sufficient to trigger a post-traumatic stress disorder.  
However, were that to be the case, such pathology would 
clearly not be the result of any incident or incidents of the 
veteran's active service.  Moreover, as noted above, the 
veteran is not currently in receipt of a diagnosis of post-
traumatic stress disorder.  Accordingly, his claim for 
service connection for that disorder must be denied.

Finally, turning to the issue of service connection for an 
acquired psychiatric disorder other than post-traumatic 
stress disorder (to include a depressive disorder), the Board 
notes that service medical records are negative for any such 
disability.  At the time of the veteran's service separation 
examination in May 1974, a psychiatric evaluation was within 
normal limits, and no pertinent diagnosis was noted.  The 
earliest clinical indication of the presence of a chronic 
acquired psychiatric disorder is revealed by various records 
which appear to place the inception of the veteran's 
psychiatric symptomatology at a point in time around or about 
1983, at which time he received diagnoses of a depressive 
disorder not otherwise specified and/or recurrent major 
depression.  Paranoid schizophrenia was first noted no 
earlier than 1985, fully 11 years following the veteran's 
discharge from service.

The Board observes that, since the time of the veteran's 
discharge from service, he has received varying psychiatric 
diagnoses, including the aforementioned schizophrenia, a 
dysthymic disorder, and a bipolar disorder.  However, at no 
time have any of these pathologies been in any way linked to 
the veteran's period of active military service.  To date, 
there exists no nexus between the veteran's current 
psychiatric symptomatology and any incident or incidents of 
his period of active military service.  Accordingly, service 
connection for an acquired psychiatric disorder (other than 
post-traumatic stress disorder), to include a depressive 
disorder, must be denied.

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).   


ORDER

New and material evidence not having been submitted, the 
claim to reopen a claim of entitlement to service connection 
for a bilateral foot disorder, to include the residuals of 
cold injury to the feet, is denied.

Service connection for post-traumatic stress disorder is 
denied.

Service connection for an acquired psychiatric disorder other 
than post-traumatic stress disorder, to include a depressive 
disorder, is denied.



	                        
____________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


